Citation Nr: 1739871	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  14-00 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to May 11, 2016, and to a rating in excess of 20 percent beginning May 11, 2016, for lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel

INTRODUCTION

The Veteran had active naval service from November 2005 to January 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over the case was subsequently transferred to the VA RO in Pittsburgh, Pennsylvania.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2016.  A transcript of those proceedings has been associated with the Veteran's claims file.

The Veteran submitted a handwritten statement on May 9, 2016 withdrawing his appeal for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  However, the Veteran raised the issue of entitlement to a TDIU during testimony at his September 16, 2017 videoconference hearing with the undersigned Veterans Law Judge.  As such, the withdrawal was not considered and the issue remained on appeal.

A review of the record shows that a June 2017 rating decision by the Appeals Management Center granted the Veteran's claim for entitlement to a TDIU effective September 15, 2015.  The decision was considered to be a full grant of benefits sought on appeal for this issue.  There is no indication from the evidence of record that the Veteran expressed his disagreement with that rating decision.  As such, the issue of entitlement to a TDIU is not currently before the Board.

This case was previously before the Board in May 2017, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2016).

FINDINGS OF FACT

1.  Prior to May 11, 2016, the Veteran's lumbosacral strain disability was manifested by forward flexion limited to, at worst, 90 degrees, and a combined range of motion limited to, at worst, 230 degrees, with objective evidence of pain on active motion.

2.  Beginning May 11, 2016, the Veteran's lumbosacral strain disability was manifested by forward flexion limited to, at worst, 60 degrees with objective evidence of pain on active motion.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent prior to May 11, 2016, and to a rating in excess of 20 percent beginning May 11, 2016 for lumbosacral strain have not been met.  38 U.S.C. §§ 1155, 5107 (2016); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he should have higher ratings for his lumbosacral spine disability because his level of impairment was worse than contemplated by the initial rating as well as the currently assigned rating.

At an April 2011 VA examination, the Veteran reported his low back pain had increased in intensity and had become constant.  He reported flare-ups in pain with sitting for more than 15 minutes or any type of flexion of his thoracolumbar spine.  With regard to activities of daily living (ADLs), the Veteran stated that he was unable perform any activities that cause flexion of the thoracolumbar spine, such as picking up a child's toys.  Range of motion testing reflected forward flexion to 90 degrees, extension to 35 degrees, left lateral flexion to 35 degrees, right lateral flexion to 30 degrees, and left and right lateral rotation to 40 degrees, with a combined range of motion to 270 degrees.  Painful range of motion was noted at termination for flexion, extension, right lateral flexion, and left and right lateral rotation.  There was no additional loss of function or range of motion after three repetitions.  The VA examiner noted the Veteran had a normal station and gait without assistive devices, and no tenderness, spasm, guarding, or warmth was present on examination.  No other neurologic defects were noted on examination.
 
At a September 2013 VA examination, the Veteran reported constant low back pain that interfered with his sleep due to constant discomfort.  He reported episodes of intense, shooting pain all over his body that would follow over activity or, at times, without precursor.  Regardless, he stated the episodes would come on suddenly, and then abate just as quickly.  Range of motion testing reflected forward flexion to 90 degrees, extension to 20 degrees, left and right lateral flexion to 30 degrees or greater, and left and right lateral rotation to 30 degrees or greater, with a combined range of motion to 230 degrees.  Painful range of motion was noted at termination for flexion and extension.  The examiner noted functional impairment and additional limitation of range of motion after repetitive use as less movement than normal and pain on movement.  There was no tenderness, guarding, or spasm noted on examination.  No other neurologic defects were noted on examination.

At a June 2017 VA examination, the Veteran reported treatment with lumbarmedial branch blocks for chronic pain in April 2016.  He reported constant pain predominantly in the mid to low back, with a rare shock-like sensation that radiated to the legs that was momentary, intense, and could cause him to fall.  He reported intermittent sharp, radiating pain that occurred once per month and lasted 3 to 4 days at a time.  This pain was usually precipitated by increased activities.  The Veteran reported he experienced significant stiffness and tightness lasting most of the day that was improved with heat and muscle relaxant medication.  He also reported weekly back spasm that occurred at rest, lasting 20 to 30 minutes per episode.

The examiner noted the VA treatment records showed lumbar spine testing was performed at a physical therapy consult in March 2015.  Flexion was measured to 90 degrees, extension to 40 degrees, and side bend to left and right at 35 degrees.  

As noted above, the Veteran reported flare-ups and functional impairment due to pain from his lumbosacral strain disability.  On physical examination, range of motion testing reflected forward flexion to 60 degrees, extension to 15 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees, with a combined range of motion to 195 degrees.  Painful range of motion was noted at termination for flexion and extension.  There was no objective evidence of pain with weight bearing.  Mild lumbar tenderness from L1-L4 was noted on examination.  There was no additional loss of function or range of motion after three repetitions.  The examiner noted no guarding or spasm.  Muscle strength and reflex testing was normal.  Sensory examination was normal.  There was no radiculopathy or ankylosis on examination.  The Veteran reported occasional use of a back brace during approximately 25 percent of his wake time.  Diagnostic testing from a February 2015 MRI showed degenerative disc disease, particularly at L5-S1 with annular tear, and mild central canal narrowing at L4-L5.

At his September 2016 videoconference hearing before the undersigned Veterans Law Judge, the Veteran reported current treatment by a chiropractor and aqua therapy for his lumbosacral strain disability.  He reported constant back pain that limited his ADLs and made it hard for him to pick up his children among other tasks that used to be commonplace.  He stated that his marriage dissolved due to the impact his disability had on his ability to work and attend school.  The Veteran described a bad day as being unable to sit up or walk, and that he experienced bad days like these three or four times a month.  He stated his back disability limited him to walking approximately one mile.  In addition, the Veteran reported increasing difficulty with standing over the previous 5 or so years due to pain and discomfort in his mid to upper back.

Based on a review of the record, the Board finds that, prior to May 11, 2016, the Veteran was shown to have a combined range of motion of the thoracolumbar spine limited to, at worst, greater than 120 degrees but not greater than 235 degrees.  In addition, the Veteran was shown to have limited range of motion with pain on active motion.  These findings are consistent with a 10 percent disability rating, not a rating in excess of 10 percent.

Beginning May 11, 2016, the Veteran was shown to have forward flexion of the thoracolumbar spine limited to, at worst, greater than 30 degrees but not greater than 60 degrees, with pain on active motion.  These findings are consistent with a 20 percent disability rating, not a rating in excess of 20 percent.  For a 40 percent rating to be warranted, objective evidence showing forward flexion of 30 degrees or favorable ankylosis of the entire thoracolumbar spine must be reflected by the medical evidence of record.

The Board has also considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  A part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).  

The Veteran has complained about back pain, but even considering pain, the Veteran's forward flexion was not greater than 30 degrees but not greater than 60 degrees, and his combined range of motion was not less than 120 degrees prior to May 11, 2016.  Moreover, beginning May 11, 2016, forward flexion has not been less than 30 degrees, and his combined range of motion of the thoracolumbar spine is not consistently less than 120 degrees.

As such, the Board concludes that the back pain is not of such severity as to merit a rating in excess of 10 percent prior to May 11, 2016, or in excess of 20 percent beginning May 11, 2016, even when contemplating pain, repetitive motion, and flare-ups, as these symptoms do not cause sufficient functional limitation.  In this regard, it is important for the Veteran to understand that his complaints are, in part, a basis for these findings.  Simply stated, if he did not have any problems with his back, there would be no basis for the current findings.  The fact that the Veteran has problems with his back is not at issue, only the degree based on the standards that the Board must use.

ORDER

Entitlement to an initial rating in excess of 10 percent prior to May 11, 2015, and to a rating in excess of 20 percent beginning May 11, 2015, for lumbosacral strain is denied.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


